           Case 2:20-cv-06014-AB Document 22 Filed 07/29/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

RICHARD J. HRAPCZYNSKI, JR.,             :
     Plaintiff,                          :
                                         :            CIVIL ACTION
                                         :
      v.                                 :            NO. 20-cv-06014
                                         :
BRISTLECONE, INC.,                       :
     Defendant.                          :

                                        ORDER

      AND NOW, this 29th day of July 2021, it is ORDERED that Defendant’s Motion to

Compel Arbitration and to Dismiss Plaintiff’s Complaint (ECF No. 10) is GRANTED.




                                         __s/ANITA B. BRODY, J._______
                                         ANITA B. BRODY, J.


Copies VIA ECF




                                             1
